NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            NOV 20 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-50445

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00442-PA-20

  v.
                                                 MEMORANDUM*
JUAN CARRILLO, a.k.a. Cholo,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted August 27, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Juan Carrillo appeals from the district court’s judgment and challenges the

condition of supervised release requiring him to abstain from consuming alcohol.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Carrillo did not object to the condition of supervised release in the district

court, and we therefore review for plain error. See United States v. Maciel-

Vasquez, 458 F.3d 994, 996 n.3 (9th Cir. 2006). Because there is “some indication

in the record of a problem of abuse,” the district court did not plainly err when it

imposed the condition of supervised release requiring Carrillo to abstain from

alcohol. See United States v. Betts, 511 F.3d 872, 881 (9th Cir. 2007); see also

United States v. Vega, 545 F.3d 743, 747-48 (9th Cir. 2008) (recognizing the

connection between drug abuse and alcohol abuse when affirming a condition of

supervised release prohibiting the consumption of alcohol).

      AFFIRMED.




                                           2                                    12-50445